UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1785



KAREN VAN GORKOM,

                                               Plaintiff - Appellant,

          versus


DEUTSCHE BANK,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:04-cv-02802-WDQ)


Submitted:   November 15, 2007             Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Van Gorkom, Appellant Pro Se.      Tom A. Jerman, Evelyn L.
Becker, Heejung Heidi Son, Sarah A. Goldfrank, Anne Nicole Cortina,
O’MELVENY & MYERS, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Karen Van Gorkom appeals the district court’s order

granting Defendant’s Fed. R. Civ. P. 41(b) motion to dismiss her

claims for failure to prosecute.   We have reviewed the record and

affirm for the reasons stated by the district court.       See Van

Gorkom v. Deutsche Bank, No. 1:04-cv-02802-WDQ (D. Md. July 12,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -